 

a

| USDC SONY

   

LILER
tthe

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNTTED STATES OF AMERICA,

—V¥O : ORDER

 

UNIQUE CHAVIS,

Defendant.

DENISE COTE, District Judge:

For the reasons set forth in the April 7, 2020 letter from
attorney Andrew Bauer requesting that he be relieved as counsel
and that new counsel be appointed to represent the defendant, it
is hereby

ORDERED that request to be relieved is granted.

IT IS FURTHER ORDERED that the C.J.A. attorney on duty this
day, Anthony Cecutti, 18 appointed as counsel for the defendant.

IT IS FURTHER ORDERED that as requested by Mr. Bauer, his
associate, Harry Fidler, is granted leave to remain as counsel
to assist newly appointed counsel.

Dated: New York, New York
April 8, 2020

Wea. HE

VIDENISE COTE
United ftates District Judge

 

 
